EXHIBIT REGISTRATION RIGHTS AGREEMENT between DWG CORPORATION and DWG ACQUISITION GROUP, L.P. - 1 - REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT, dated as of April 23, 1993, by and between DWG Corporation, an Ohio corporation (the "Company"), and DWG Acquisition Group, L.P., a Delaware limited partnership ("DAG"). 1.Background.DAG has entered into that certain Stock Purchase Agreement among Victor Posner ("Posner"), Security Management Corp., a Maryland corporation ("SMC") and Victor Posner Trust Number 20, a trust organized under the laws of the State of Florida (the "Trust") dated as of October 1, 1992 and as subsequently amended (the "Agreement"), providing for, among other things, the purchase by DAG from
